Citation Nr: 0629577	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected traumatic arthritis, right 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability, right knee, to include consideration 
of an evaluation under Diagnostic Code 5259.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from January 1980 to January 
1983.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for traumatic arthritis, right knee, and assigned a 10 
percent initial evaluation.  The Board Remanded the claim in 
December 2004.  The appeal returns following additional 
development.  

By a rating decision prepared in January 2006 and issued in 
February 2006, the RO granted a 10 percent initial evaluation 
for mild instability, right knee, effective December 13, 
2002.  In argument submitted to the Appeals Management Center 
(AMC) in March 2006, the veteran's representative argues that 
the issue of an evaluation in excess of 10 percent for mild 
instability, right knee, is before the Board for appellate 
review.  However, the Board cannot simply "take" jurisdiction 
over the claim for an increased initial evaluation for 
instability on the basis that a claim for an increased 
initial evaluation for traumatic arthritis is before the 
Board on appeal, even though the claim for service connection 
for instability was, as the RO noted, inextricably 
intertwined with the claim on appeal for an increased initial 
evaluation for traumatic arthritis.  

The Board's jurisdiction requires that the veteran submit a 
timely substantive appeal after the RO issues a statement of 
the case (SOC).  Those steps are sequential.  The March 2006 
disagreement with the evaluation for right knee instability 
was presented following the initial grant of service 
connection for instability, and the veteran is entitled to 
issuance of a SOC following the disagreement with the initial 
evaluation contained in the representative's March 27, 2006, 
written presentation.  The veteran's prior disagreement and 
substantive appeal following the grant of service connection 
for traumatic arthritis and assignment of a 10 percent 
evaluation for that disability does not confer jurisdiction 
on the Board to conduct appellate review of the disagreement 
with the 10 percent evaluation assigned following the grant 
of service connection for instability of the right knee, even 
though each of the disabilities affects the right knee.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that, in such circumstances, the proper 
action by the Board is to Remand the claim to allow the RO to 
provide the veteran with a valid SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  

The Board finds that the evidence raises the issue of 
entitlement to a separate evaluation for symptomatic removal 
of semilunar cartilage, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2005).  As discussed in greater detail below, this 
matter must be Remanded in order for additional development 
and initial consideration of this matter.

Therefore, the claims for an initial evaluation in excess of 
10 percent for right knee instability and a separate 
evaluation under Diagnostic Code 5259 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's current manifestations of service-connected 
right knee traumatic arthritis include tenderness with 
palpation, normal or nearly normal range of extension and 
flexion without pain on motion, pain with standing for more 
than 30 minutes, and minimal degenerative changes of the 
menisci of the right knee.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for traumatic arthritis, 
right knee.

 Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran's request to reopen a claim for service 
connection for a right knee disorder was received in 
September 2001.  The RO issued an October 2001 letter which 
advised the veteran of the criteria for service connection.  
A January 2003 SOC advised the veteran of the criteria for an 
increased evaluation for traumatic arthritis and of the 
criteria for an evaluation in excess of 10 percent for right 
leg disability through evaluation under criteria for knee 
disability other than arthritis.

Following the Board's December 2004 Remand, the AMC issued a 
January 2005 letter which included the full text of 38 C.F.R. 
§ 3.159, and which discussed the provisions of that 
regulation.  The Board finds that the January 2005 notice 
advised the veteran of each element of notice described in 
Pelegrini.  The claim was thereafter readjudicated in January 
2006, and a supplemental statement of the case was issued in 
February 2006, so the notice provided in January 2005 meets 
the requirements set forth in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The veteran was afforded VA examinations, and voluminous VA 
clinical records were obtained.  The claim was Remanded by 
the Board in December 2004, and that Board remand advised the 
veteran of the evidence needed to substantiate his claim, as 
have the rating decisions, statement of the case, and 
supplemental statements of the case issued as part of this 
appeal, in addition to several letters issued in VA's 
continuing attempts to comply with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than five years to present evidence and 
argument to support the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The VCAA notice referred to above does not specifically 
address the rating and effective date that may be assigned 
following a grant of service connection.  However, the appeal 
at issue constitutes the veteran's disagreement with the 
assigned rating, and several of the numerous communications 
have addressed the criteria for an increased initial 
evaluation.  As to the effective date assigned, the veteran 
specifically disagreed with the assignment of September 24, 
2001 as the effective date for the grant of service 
connection for traumatic arthritis.  By a Board decision 
issued in December 2004, the Board denied an effective date 
prior to September 24, 2001 for the grant of service 
connection for traumatic arthritis, right knee.  This Board 
decision is final, and no additional notice to the veteran 
regarding assignment of an effective date for this disability 
is required.  

Law and regulations, increased initial evaluation, right knee 
disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 10 percent is warranted for the 
veteran's traumatic arthritis, right knee, at any time 
beginning from September 24, 2001, the effective date of the 
grant of service connection for this disability.

The veteran's right knee traumatic arthritis disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
The provisions of 38 C.F.R. § 4.71a, DC 5010, the criteria 
for evaluating traumatic arthritis, provide that such 
disability is evaluated under the criteria for rating 
degenerative arthritis.  The criteria for rating degenerative 
arthritis, in turn, state that degenerative arthritis 
established by radiologic findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  DC 5003 
further states that, where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
VA General Counsel noted that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  VAOPGCPREC 23-97.

Facts 

In September 2001, the veteran reported right knee pain.  
There was tenderness over the medial aspect of the right knee 
joint.  In November 2001, the veteran reported that his right 
knee was painful and felt like it was giving way.  Radiologic 
examination disclosed no significant abnormalities.

On VA examination conducted in January 2002, the veteran 
reported that his right knee caused severe pain about 14 days 
out of the month, with less severe pain most other days, 
although there might be five days a month that his right knee 
did not bother him at all.  Several times a week, the right 
knee would start to give way and the veteran would catch 
himself to prevent following.  Movement of the patella 
elicited complaints of severe pain.  There was hyperextension 
of both knees of about three or four degrees.  Flexion was to 
140 degrees.  The ligaments were intact.  A diagnosis of 
degenerative changes, right knee, was assigned.  

February 2002 magnetic resonance imaging (MRI) of the right 
knee disclosed a minimal degree of degenerative signal 
involving the menisci, but no evidence for meniscal tear or 
other significant abnormalities.  

In June 2002, the veteran stated that he had moderate 
subluxation and lateral instability of the right knee.  

In July 2003, the veteran reported that his right knee would 
swell and would give out on him.  He stated that he lost his 
job because he was unable to stand due to right knee pain.  
Swelling was present.  There was marked crepitus in the joint 
line.  McMurray's maneuver was positive.  The examiner noted 
that MRI conducted about a year previously had revealed 
degenerative changes in the menisci.

In September 2003, the veteran underwent diagnostic 
arthroscopy, which disclosed chondromalacia of the right 
patella, absence of the anterior cruciate ligament, and a 
tear of the anterior horn of the medial meniscus.  Partial 
removal of the medial right meniscus was performed.  

In November 2004, the veteran reported that arthroscopic 
surgery had not relieved his right knee pain.  He used a cane 
during ambulation.  There was tenderness to palpation at the 
right medial knee.  There was good active range of motion.  
There was no effusion.  Motor strength was 5/5.  A steroid 
injection was administered.

December 2004 VA outpatient treatment notes reveal that the 
veteran's range of motion of the right knee was from 0 
degrees of extension to 125 degrees of flexion.  There was no 
effusion or joint line tenderness, but there was 
patellofemoral crepitus and pain with patellar grind.  The 
cortisone injection had provided no relief.  The examiner 
concluded that the veteran had patellofemoral syndrome and 
early degenerative changes.  The veteran asked about total 
knee replacement.  The veteran who was told that he was too 
young for joint arthroplasty.  He was referred for pain 
management, but the pain clinic indicated they could not 
offer any additional suggestions.

January 2005 examination disclosed that the veteran had been 
using a Fentanyl patch and taking Hydrocodone and Diclofenac 
for pain relief.  There was full extension and flexion of the 
knee.  The veteran walked without guarding.  There was 
tenderness at the anteromedial joint line as well as 
centrally, laterally, and anterolaterally.  There was pain 
with varus and valgus stress.  There was a 1 to 2+ lateral 
instability, a 2+ anterior instability, and a positive 
Lachman's sign.  There was pain and an occasional pop when 
testing for McMurray's sign.  The examiner concluded that the 
veteran had an anterior cruciate deficient knee, status post 
resected tear of the medial meniscus and resected articular 
cartilage defects.  The examiner concluded that the veteran 
had chronic pain syndrome.  

A report of VA examination conducted in May 2005 discloses 
that the veteran reported that, even when he had no right 
knee pain on awakening, pain developed when he moved around.  
The veteran reported tenderness with palpation of the right 
knee.  There was full range of extension and flexion.  The 
veteran did not complain of pain on motion.  There was 
weakness of the anterior cruciate ligament and looseness of 
the medial collateral ligament with minimal instability, pain 
with standing for more than 30 minutes, no locking on 
examination, subjective complaints of frequent locking, 
status post partial medial meniscectomy, right knee.  Minimal 
degenerative changes of the menisci of the right knee were 
revealed on magnetic resonance imaging (MRI) conducted in May 
2005.

Analysis

Radiologic evidence clearly establishes that the veteran has 
arthritis of the right knee.  DC 5003 provides that arthritis 
of one joint, such as the right knee in this case, is 
evaluated as 10 percent disabling if the limitation of motion 
due to arthritis does not warrant an evaluation in excess of 
10 percent.  DCs 5003, 5010.  In this case, there is no 
evidence that the veteran had limitation of extension at any 
time during the pendency of this appeal, although the 
examiner who conducted a January 2002 examination stated that 
the veteran had hyperextension of the right (and left) knee.  
The evidence is overwhelmingly unfavorable to assignment of 
an initial evaluation in excess of 10 percent under DC 5261, 
since no limitation of extension was demonstrated any time 
during the relevant period.  

The evidence is also overwhelmingly unfavorable to assignment 
of an initial evaluation in excess of 10 percent under DC 
5260, since the most severe limitation of flexion recorded 
during the pendency of the appeal was limitation to 125 
degrees.  A limitation to 30 degrees is required to warrant a 
20 percent evaluation.  Even considering the veteran's 
complaints of pain with standing and with palpation, the 
veteran's right knee pain is not equivalent to an additional 
limitation of 90 degrees so as to warrant a finding that the 
veteran's limitation of flexion approximated a limitation to 
30 degrees.  The objective evidence of record clearly 
establishes that the veteran did not have pain on motion of 
the right knee, and there was no additional limitation of 
motion with use.  Even considering the 3-4 degrees of 
(bilateral) hyperextension noted in January 2002, the record 
is devoid of evidence of other symptoms of right knee 
functional limitation or pain that would warrant an initial 
evaluation in excess of 10 percent under DC 5010.  38 C.F.R. 
§§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the veteran also manifests weakness of the anterior 
cruciate ligament and looseness of the medial collateral 
ligament with minimal instability (per the May 2005 VA 
examination), the RO has awarded a separate grant of service 
connection for that symptomatology, and has separately 
evaluated that symptomatology under DC 5257.  Compensation 
under both DC 5257 and DC 5010 for instability would 
constitute pyramiding because the veteran would be 
compensated twice for the same manifestation of right knee 
disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  Thus, the evidence that the veteran's 
right anterior cruciate ligament is absent (per the September 
2003 VA Operation Report) and that he has instability of the 
right knee does not serve as a factual basis to increase the 
evaluation assigned for traumatic arthritis.  

The initial evaluation assigned for traumatic arthritis, 
right knee, must be based solely on the complaints and 
clinical findings, including confirmed arthritis of the 
joint, pain on palpation, possible patellofemoral syndrome, 
pain on standing, and mild limitation of flexion.  These 
findings and complaints do not warrant an initial evaluation 
in excess of 10 percent during any portion of the appeal 
period, even considering the veteran's complaints of pain.  

As discussed above, the preponderance of the evidence is 
against the claim.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  The appeal for an 
initial evaluation in excess of 10 percent for traumatic 
arthritis of the right knee under DC 5010 must be denied.


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for traumatic arthritis, right knee, is denied.


REMAND

The veteran has complained of locking of the right knee on a 
daily basis.  He underwent a partial medial meniscectomy and 
synovectomy in September 2003.  Accordingly, the Board is of 
the opinion that consideration must be given to the 
application of 38 C.F.R. § 4.71a, DC 5259, symptomatic 
removal of semilunar cartilage, and the possibility of a 
separate evaluation under that diagnostic code.  

The veteran was awarded service connection for instability of 
the right knee by a rating decision issued in February 2006.  
The AMC addressed that issue in a supplemental statement of 
the case (SSOC) issued in February 2006, on the basis that 
the grant of service connection for right knee instability 
was inextricably intertwined with the appealed claim for an 
initial evaluation in excess of 10 percent for traumatic 
arthritis, right knee.  

By a statement submitted to the AMC in March 2006, the 
veteran indicated disagreement with the assignment of an 
initial 10 percent evaluation for right knee instability.  As 
noted in the Introduction, above, the veteran is entitled to 
a statement of the case (SOC) addressing his disagreement 
with the initial evaluation assigned following the grant of 
service connection for instability, right knee.  The Board 
will have no jurisdiction to conduct appellate review of this 
claim unless the veteran submits a timely substantive appeal 
after issuance of the SOC, and the veteran should be so 
notified.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold, supra.  

Accordingly, this claim is remanded for the following:

1.  The veteran is entitled to a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, in addition to an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of an increased 
disability evaluation under this 
diagnostic code for the service-connected 
disability at issue, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify any evidence, 
clinical or non-clinical, he wishes to 
have considered in connection with his 
claim for a separate evaluation under DC 
5259, and he should be advised of the 
types of alternative evidence which might 
be relevant to assist him in 
substantiating his claim, including 
statements from family, friends, clinical 
providers, or others who may have 
observed relevant symptoms, and the like.  

3.  The veteran's current VA clinical 
records, from January 2005 to the 
present, should be obtained and 
associated with the claims file.  

4.  The veteran should be afforded an 
opportunity to identify any non-VA 
clinical records which may be pertinent 
to the claim for a separate evaluation 
for the service-connected knee disability 
based on symptomatic removal of semilunar 
cartilage.  Any such records should be 
obtained and associated with the claims 
file.

5.  The veteran should be afforded VA 
examination of the right knee.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination; the examiner must 
indicate that pertinent documents in the 
claims folder were reviewed.  

Following examination of the veteran and 
review of the relevant active service 
medical records and post-service clinical 
records, the examiner should state 
whether the veteran currently has 
symptomatic removal of semilunar 
cartilage.  If the examiner concludes 
that the veteran does currently have 
symptomatic removal of semilunar 
cartilage, the examiner should state the 
findings and symptoms associated with 
that diagnosis, as well as what residuals 
the veteran has due to the previous 
partial medial meniscectomy and 
synovectomy.  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

6.  Thereafter, the claim on appeal 
(consideration of an (separate) 
evaluation under DC 5259 for the right 
knee disability) should be readjudicated 
and the veteran should be notified of 
that adjudication.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  
The veteran should be afforded an 
opportunity to respond.  

7.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
instability of the right knee.  Prior 
thereto, the veteran must be given notice 
which includes an explanation as to the 
information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal within 60 days of the 
SOC in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  He 
should be advised that, if a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  

Thereafter, the case should be returned to the Board for 
review of all issues properly on appeal.

By this remand, the Board intimates no opinion as to any 
final outcome.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


